Citation Nr: 1544551	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-30 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of dental trauma, to include loss of tooth number 9.

2.  Entitlement to service connection for Barrett's esophagus.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent for residuals of skin cancer removal.

5.  Entitlement to a compensable initial rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to October 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2008 (PTSD), November 2009 (skin cancer, Barrett's esophagus), December 2009 (dental trauma), and September 2010 (hearing loss) by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated July 23, 2014, the Veteran stated that "I am now working with a National Service Representative with Vietnam Veterans of America, ... "  However, he did not indicate that he wished to appoint Vietnam Veterans of America as his new representative and he did not submit a new VA Form 21-22a (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Vietnam Veterans of America.  Further, in September 2015, Disabled American Veterans, who has been the Veteran's representative of record since April 2009, submitted a written brief in support of the Veteran's claims on appeal.  Therefore, the April 2009 VA Form 21-22a appointing Disabled American Veterans as the Veteran's representative remains valid.

Furthermore, the RO has adjudicated the claim of service connection for loss of teeth for the purposes of compensation, but a claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (holding that a claim for service connection is also considered a claim for VA outpatient dental treatment purposes based on the criteria set forth in 38 C.F.R. § 3.381).  This matter has not been adjudicated by the RO, and as such, is not for appellate consideration at this time.  It is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues on appeal are addressed in the REMAND below and are REMANDED to the Agency of Original Jurisdiction.


REMAND

Initially, the record reflects that the Veteran received Social Security disability benefits from 1986.  As the Veteran's SSA records are potentially relevant to his service connection claims on appeal, a request for his Social Security records should be made before a decision on the merits of the Veteran's claims can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In his November 2011 VA Form 9's, the Veteran initially indicated that he did not want a Board hearing.  However, he submitted another VA Form 9 in July 2014, in which he requested a Travel Board hearing with a Veterans Law Judge.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of this issue to the RO for the requested hearing is warranted.

Loss of Tooth #9

The Veteran asserts that in service, he sustained a dental trauma involving loss of tooth number 9, and is seeking service connection for loss of teeth.  Specifically, he reports that while driving a truck, he was struck from behind by another truck, resulting in the loss of tooth number 9.  He related that the missing tooth was replaced by an Army dentist with a fixed bridge over teeth number 8 to number 10.  

In this regard, a December 2009 VA dental note reflects that on physical examination, the Veteran had many missing teeth and he has a removable partial denture replacing teeth number 6 to number 12.  The Veteran's service treatment records are fire-related and determined to be unavailable in this case.  However, the Veteran is competent to report that he has had missing teeth in service and may have current residuals of the same.  

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2014).

No VA examination was conducted to address the question of whether the Veteran's tooth loss was due to any bone loss through the claimed in-service trauma.  Consequently, on remand the Veteran must be afforded a VA dental examination to determine if he indeed has residuals of missing teeth related to the claimed in-service dental trauma.


Barrett's Esophagus

The Veteran is seeking service connection for Barrett's esophagus.  During a March 2010 RO hearing, he reported that while in service, he experienced difficulty going to the bathroom for a week after eating highly concentrated nutrition bars and he had a bloody stool.  He also indicated that while at Buchenwald concentration camp, he was exposed to insecticide, such as dichlorodiphenyltrichloroethane (DDT), which was used to prevent the growth of maggots on dead bodies.

While a diagnosis of Barrett's esophagus was reported in a May 2009 private medical treatment report from Metro West, the medical evidence of record does not show a current diagnosis of Barrett's esophagus on esophagogastroduodenoscopy (EGD).  Further, the Veteran is competent to give evidence about observable symptoms such as constipation and bloody stool.  Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).

Based on the lay testimony, the Board finds a VA examination is warranted to determine the presence, current nature and etiology of Barrett's esophagus.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and request the Veteran's Social Security disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any VA treatment records for the Veteran.  All records and/or responses received should be associated with the claims file.

3.   Schedule the Veteran for a VA examination to determine the presence and etiology of his claimed Barrett's esophagus.  The claims file must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent probability or more) that the Veteran has Barrett's esophagus which had it onset in service or is otherwise causally or etiologically related to a disease or injury incurred in active service, specifically including his symptoms of constipation and bloody stool, as well as exposure to DDT.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

4.  Schedule the Veteran for a VA dental examination to identify any current dental disorder, to include whether he has loss of teeth due to loss of substance of body of maxilla or mandible, and if so, which teeth.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  All indicated testing must be conducted, and all pertinent symptomatology and findings must be reported in detail.  The examiner should then offer an opinion as to whether any currently diagnosed dental disorder is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include a dental trauma from the claimed assault in service.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

5.  After completing the above development, and any other development deemed necessary, readjudicate all pending claims on appeal taking into consideration any newly acquired evidence.

6.  Following completion of the actions requested above, if any appeal remains denied, the RO should schedule the Veteran for a Travel Board hearing at the local RO before a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




